Title: From Alexander Hamilton to Oliver Wolcott, Junior, [15 June 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, June 15, 1796]
Dr. Sir
The post of today brought me a letter from you. From some recent information which I have obtained here, I have scarcely a doubt that the plan of the French is—1 to take all enemy property in our Ships contrary to the Treaty between the two Countries 2 to seize and carry in all our vessels laden with provisions for any English Port. Among this all that they choose to think enemy property will be seized & for the residue they will promise to pay.
This state of things is extremely serious. The Government must play a skilful card or all is lost. No doubt an explanation has been asked of Mr. Adet. There is room enough for asking it & the result if explanatory ought in some convenient way to be made known.
Moreover the Government must immediately set in earnest about averting the storm. To this end a person must be sent in place of Monroe. General Pinckney, John Marshall, Mr. Dessaussure of St Carolina, Young Washington the Lawyer, McHenry, Secy at War, Judge Peters, occurs as eligible in different degrees—either of them far preferable to Monroe. It may be understood that the appoint. is permanent or temporary at Choice of the person sent. Under this idea perhaps Pinckney may be prevailed upon—perhaps Marshall it being well urged as a matter of great importance to the Country.
I mentioned to Col. Pickering an idea which has since dwelt powerfully on my mind. Mr. King ought not to be empowered to do any thing to prolong the Treaty beyond the two years after the war. This will afford the Government a strong argument. I earnestly hope this idea will prevail in the Instructions.
Yours truly
A Hamilton
June 15. 1796
PS After turning the thing over and Over in my mind I know of nothing better that you have in your power than to send Mc.Henry. He is not yet obnoxious to the French and has been understood formerly to have had some kindness towards their Revolution. His present Office would give a sort of importance to the mission. If he should incline to an absolute relinquishment his mission might be temporary & Col Pickering could carry on his Office in his absence. He is at hand & might depart immediately & I believe he would explain very well & do no foolish thing. Though unusual, perhaps it might be expedient for the President to write himself a letter to the Executive directory explaining the policy by which he has been governed and assuring of the friendship. But this would merit great consideration. Our measures however should be prompt.
Sometimes I think of sending Pinckney who is in England but various uncertainties & possible delays deter me from this plan.
Remember always as a primary motive of Action that the favourable Opinion of our own Country is to be se⟨cured.⟩
A frigate or two to serve as Convoys would not be amiss. If the English had been wise they would neither have harrassed our Trade themselves nor suffered their Trade with us to be harrassed. They would see this a happy moment for conciliating us by a clever little squadron in our Ports & on our Coast. A hint might not perhaps do harm.

O Wolcott Esq

